Case: 21-2072   Document: 39     Page: 1   Filed: 03/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   JAMES L. KEYS,
                      Petitioner

                            v.

     DEPARTMENT OF HOUSING AND URBAN
              DEVELOPMENT,
                  Respondent
            ______________________

                       2021-2072
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-19-0150-M-1.
                 ______________________

                 Decided: March 9, 2022
                 ______________________

    JAMES L. KEYS, Hanover, MD, pro se.

     TANYA KOENIG, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR.
                  ______________________

  Before NEWMAN, LOURIE, and TARANTO, Circuit Judges.
Case: 21-2072    Document: 39     Page: 2    Filed: 03/09/2022




 2                                               KEYS   v. HUD



 PER CURIAM.
     James L. Keys resigned from his job with the United
 States Department of Housing and Urban Development
 (HUD, or agency) after being reassigned from one position
 to another. He later filed an appeal with the Merit Systems
 Protection Board alleging, as now relevant, that the reas-
 signment was an act of reprisal by HUD for whistleblowing
 on his part. In the decision now before us, the Board, after
 a hearing, denied the reprisal claim on three grounds: the
 asserted disclosure (the basis for the whistleblowing re-
 prisal claim) was not a protected one; even if it was, Mr.
 Keys had not shown that the disclosure was a contributing
 factor in his reassignment; and even if he had made that
 showing, the agency had carried its burden to demonstrate
 that it would have reassigned Mr. Keys in the absence of
 the disclosure. Keys v. Dep’t of Hous. & Urban Dev., No.
 DC-1221-19-0150-M-1, 2021 WL 1081710 (M.S.P.B. Mar.
 19, 2021) (Board Op.). We affirm, finding no error in the
 final ground, which suffices to support the Board’s ruling.
                              I
     Mr. Keys joined HUD in 2001 and worked in various
 positions over the years. In 2011, he began serving as a
 Discrimination Complaint Manager in HUD’s Office of
 Field Policy Management. He soon filed an Equal Employ-
 ment Opportunity (EEO) complaint, in which he alleged,
 among other things, that his then-supervisor failed to pro-
 vide him a description of his position or a performance
 plan. In December 2011, after resolution of the complaint,
 Mr. Keys was reassigned to work under a different super-
 visor, Nelson Bregón. Mr. Keys’s title within the Office of
 Field Policy Management remained unchanged.
     In early 2012, Mr. Keys filed a second EEO complaint,
 in which he alleged that he received a less-than-perfect
 performance rating for Fiscal Year 2011 in retaliation for
 his first EEO complaint. The Equal Employment Oppor-
 tunity Commission ruled against Mr. Keys, who then
Case: 21-2072     Document: 39     Page: 3    Filed: 03/09/2022




 KEYS   v. HUD                                               3



 brought suit in the U.S. District Court for the District of
 Columbia under Title VII of the Civil Rights Act of 1964,
 42 U.S.C. § 2000e et seq., alleging that the agency subjected
 him to illegal discrimination as well as retaliation for his
 prior claims of discrimination. Keys v. Donovan, 107 F.
 Supp. 3d 62 (D.D.C. 2015) (District Court Op.). On January
 26, 2015, in response to the agency’s motion for summary
 judgment in the district court case, Mr. Keys accused Mr.
 Bregón and other unnamed senior agency officials of lying
 under oath. See Board Op. at 4; Plaintiff’s Opposition to
 Motion to Dismiss or Summary Judgment at 7, Keys v. Do-
 novan, No. 1:13-cv-1469-JEB (D.D.C. Jan. 26, 2015), ECF
 No. 30.
     Just over a week later, on February 5, 2015, Mr.
 Bregón informed Mr. Keys that he was being reassigned to
 a new division within HUD, where he would have a new
 supervisor, Ms. Morales-Romero. Mr. Keys’s position title
 would remain unchanged. The following month, on March
 21, 2015, Mr. Keys resigned from HUD.
      Two days after his resignation, Mr. Keys filed an ad-
 verse action appeal with the Board under 5 U.S.C. §§ 7511–
 13, claiming that his resignation was involuntary and thus
 a constructive removal. See Board Op. at 5. The adminis-
 trative judge assigned by the Board dismissed the appeal
 for lack of jurisdiction, finding that Mr. Keys had failed to
 make a nonfrivolous allegation that his resignation was in-
 voluntary. Keys v. Dep’t of Hous. & Urban Dev., No. 0752-
 15-0531-I-1, 2015 MSPB LEXIS 3088 (M.S.P.B. Apr. 14,
 2015). The decision became the Board’s final decision in
 May 2015. The next month, the district court in Mr. Keys’s
 Title VII case granted summary judgment against Mr.
 Keys. District Court Op. at 63–64.
     In July 2018, Mr. Keys filed a whistleblower retaliation
 complaint with the Office of Special Counsel (OSC), pursu-
 ant to 5 U.S.C. § 1214(a)(1)(A), seeking corrective action for
 alleged “prohibited personnel practices” by HUD—
Case: 21-2072     Document: 39     Page: 4    Filed: 03/09/2022




 4                                                 KEYS   v. HUD



 specifically, retaliation for whistleblowing in violation of
 the Whistleblower Protection Act, codified as relevant at 5
 U.S.C. § 2302(b)(8), (9). He asserted that his 2015 reas-
 signment within HUD had been in reprisal for a protected
 disclosure, identifying the protected disclosure as his state-
 ment to the district court that Mr. Bregón had lied under
 oath, and alleging that Mr. Bregón reassigned him because
 of that statement. Mr. Keys further alleged that his reas-
 signment was improper for other reasons—specifically, the
 agency lacked an approved vacancy in the office to which
 he was reassigned, and the agency did not follow applicable
 regulations when it reassigned him from a bargaining unit
 position to a non-bargaining unit position. OSC closed its
 investigation without action.
     In November 2018, Mr. Keys filed an individual right
 of action (IRA) appeal with the Board under 5 U.S.C.
 §§ 1214(a)(3), 1221, pressing his whistleblower reprisal
 challenge and seeking corrective action. The Board dis-
 missed that challenge for lack of jurisdiction, but we re-
 versed the dismissal and sent it back to the Board for
 further proceedings. See Keys v. Merit Sys. Prot. Bd., 798
 F. App’x 636, 637 (Fed. Cir. 2020). On remand, after hold-
 ing an evidentiary hearing, the administrative judge re-
 jected Mr. Keys’s challenge for three independent reasons.
      First, the administrative judge determined that Mr.
 Keys failed to prove that his accusation about Mr. Bregón
 in the district court was a disclosure protected by the rele-
 vant provisions of the Whistleblower Protection Act, as
 amended. Board Op. at 7–12. The administrative judge
 rested that conclusion on the limitations of whistleblower
 protection where EEO complaints are concerned and the
 fact that Mr. Keys’s disclosure was made during his EEO
 litigation and related to issues underlying his EEO com-
 plaint. Id. at 10.
    Second, the administrative judge found that, even if
 Mr. Keys’s accusation against Mr. Bregón was a protected
Case: 21-2072     Document: 39      Page: 5   Filed: 03/09/2022




 KEYS   v. HUD                                               5



 disclosure, Mr. Keys could not prove by a preponderance of
 the evidence that it was a contributing factor in his reas-
 signment. Id. at 12. Mr. Keys alleged that Mr. Bregón re-
 assigned him in retaliation for that accusation, but the
 administrative judge found that Mr. Keys did not prove
 that Mr. Bregón even knew of the accusation at the time of
 Mr. Keys’s reassignment. Id. at 15–18.
     Third, the administrative judge found that, even if Mr.
 Keys made a protected disclosure that contributed to his
 reassignment, the agency carried its burden to demon-
 strate by clear and convincing evidence that it would have
 reassigned Mr. Keys regardless. Id. at 19. The adminis-
 trative judge analyzed the record under the factors we out-
 lined in Carr v. Social Security Administration, 185 F.3d
 1318, 1323 (Fed. Cir. 1999), and found that Mr. Keys would
 have been reassigned even if he had not made the identi-
 fied disclosure. Board Op. at 25.
     The administrative judge’s decision became the final
 decision of the Board on April 23, 2021. Mr. Keys timely
 appealed. 5 U.S.C. § 7703(b)(1)(A). We have jurisdiction
 under 28 U.S.C. § 1295(a)(9).
                               II
     We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed, or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c).
                               A
     To prevail on the merits of his IRA appeal, Mr. Keys
 had to prove by a preponderance of the evidence that he
 made a protected disclosure under 5 U.S.C. § 2302(b)(8) or
 2302(b)(9)(A)(i), (B), (C), or (D). See 5 U.S.C. § 1221(a);
 Young v. Merit Sys. Prot. Bd., 961 F.3d 1323, 1329 (Fed.
 Cir. 2020); Ellison v. Merit Sys. Prot. Bd., 7 F.3d 1031, 1034
Case: 21-2072     Document: 39     Page: 6    Filed: 03/09/2022




 6                                                 KEYS   v. HUD



 (Fed. Cir. 1993). For purposes of an IRA appeal to the
 Board, while protected disclosures include the exercise of
 an appeal, complaint, or grievance right that itself relates
 to whistleblowing, 5 U.S.C. § 2302(b)(9)(A)(i), (b)(8), we
 have held that certain other non-whistleblowing com-
 plaints do not constitute protected disclosures. Young, 961
 F.3d at 1329; see Hansen v. Merit Sys. Prot. Bd., 746 F.
 App’x 976, 981 n.6 (Fed. Cir. 2018) (reporting allegations of
 sexual harassment does not constitute a whistleblowing
 disclosure); Garvin v. Merit Sys. Prot. Bd., 737 F. App’x
 999, 1004 (Fed. Cir. 2018) (filing union grievances and EEO
 complaint are not considered whistleblowing disclosures);
 Nuri v. Merit Sys. Prot. Bd., 695 F. App’x 550, 553 (Fed.
 Cir. 2017) (filing EEO complaint, unfair labor practice com-
 plaint, or grievance as to unfair performance evaluation is
 not within Board’s IRA jurisdiction because petitioner was
 not seeking to remedy an act of whistleblower reprisal).
 Mr. Keys also had to prove, once he proved a protected dis-
 closure, that the disclosure was a contributing factor in the
 agency’s decision to take a personnel action against him. 5
 U.S.C. § 1221(e)(1); Hessami v. Merit Sys. Prot. Bd., 979
 F.3d 1362, 1367 (Fed. Cir. 2020).
      If Mr. Keys made those showings, the agency neverthe-
 less could prevail in the IRA appeal by showing, by clear
 and convincing evidence, that it would have reassigned Mr.
 Keys even in the absence of the protected disclosure. See 5
 U.S.C. § 1221(e)(2). The Board’s analysis on this issue
 generally is framed around the three non-exclusive Carr
 factors: (1) “the strength of the agency’s evidence in support
 of its personnel action”; (2) “the existence and strength of
 any motive to retaliate on the part of the agency officials
 who were involved in the decision”; and (3) “any evidence
 that the agency takes similar actions against employees
 who are not whistleblowers but who are otherwise simi-
 larly situated.” Carr, 185 F.3d at 1323. For the agency to
 prevail, the evidence had to justify a “firm belief” that the
Case: 21-2072    Document: 39      Page: 7    Filed: 03/09/2022




 KEYS   v. HUD                                              7



 personnel action would have been taken had the protected
 disclosure not been made. 5 C.F.R. § 1209.4(e).
                              B
      Mr. Keys challenges the Board’s findings that he failed
 to make each of his necessary two showings—that his ac-
 cusation of lying by Mr. Bregón in the district court Title
 VII case was a protected disclosure and that the disclosure
 contributed to his reassignment by Mr. Bregón. Mr. Keys
 also challenges the Board’s finding that, even if the lying
 accusation was a protected disclosure that contributed to
 the reassignment, HUD proved by clear and convincing ev-
 idence that it would have reassigned Mr. Keys even had
 the lying accusation not been made. We affirm that last
 Board finding, which we hold to be supported by substan-
 tial evidence. See Miller v. Dep’t of Justice, 842 F.3d 1252,
 1258–59 (Fed. Cir. 2016) (applying substantial-evidence
 standard of review to this element of IRA appeal). Because
 affirming that finding suffices to affirm the denial of cor-
 rective action by the Board, we affirm the Board’s decision
 without reaching Mr. Keys’s other challenges.
      With respect to the first Carr factor, substantial evi-
 dence supports the Board’s finding of strong evidence of
 HUD’s reason for the reassignment—namely, a broad reor-
 ganization consolidating certain functions in the EEO of
 HUD—independent of the disclosure at issue. Board Op.
 at 20. The evidence reflects a “[p]lan for ensuring that the
 EEO DCM [Discrimination Complaint Manager] function
 is shifted back to EEO.” S. Appx. 285; see also S. Appx. 290
 (identifying 21 Discrimination Complaint Managers, in-
 cluding Mr. Keys). The record also contains testimony re-
 garding Mr. Keys’s light workload when under Mr.
 Bregón’s supervision and the contrasting need for addi-
 tional personnel in the EEO under Ms. Morales-Romero’s
 supervision. S. Appx. 279. Ms. Morales-Romero’s division
 in fact increased from six employees in early 2015 to ten by
 September 2015. Id.
Case: 21-2072    Document: 39     Page: 8    Filed: 03/09/2022




 8                                               KEYS   v. HUD



      Mr. Keys contends that the agency could not have re-
 assigned him to Ms. Morales-Romero’s division because the
 agency had no approved vacancies in the new position.
 Keys Br. 28–29. He relies on testimony of a human re-
 sources officer for the agency, but the Board gave “little
 weight” to the testimony that Mr. Keys invokes because the
 officer had only recently joined the agency and was “ill at
 ease answering questions regarding the particulars of re-
 assignment actions, and at times appeared to conflate the
 matter of a vacant, funded position with respect to a reas-
 signment and the matter of a vacancy announcement used
 in the hiring process.” Board Op. at 21–22. We have no
 sufficient basis for departing from our usual deference to
 such a credibility determination. See Chambers v. Dep’t of
 Interior, 515 F.3d 1362, 1370 (Fed. Cir. 2008); Hambsch v.
 Dep’t of the Treasury, 796 F.2d 430, 436 (Fed. Cir. 1986).
     Mr. Keys contends that the reassignment was im-
 proper because the agency failed to comply with a protocol
 stated in a collective bargaining agreement. Keys Br. 29–
 31. The Board rejected this contention on the ground that
 Mr. Keys was not in the bargaining unit before he was re-
 assigned; the Board observed that the union representative
 who testified on behalf of Mr. Keys did not suggest that the
 reassignment of a non-bargaining unit employee triggered
 the agreement protocols. Board Op. at 22. We see no basis
 for disturbing that determination.
     With respect to the second Carr factor, i.e., concerning
 the presence of a motive to retaliate, we find no reversible
 error in the Board’s weighing this factor in favor of the
 agency. Mr. Keys contends that Mr. Bregón knew of the
 accusation of lying and would have been so infuriated by it
 that he would have been motivated to retaliate against Mr.
 Keys. Keys Br. 30. But the Board found that Mr. Bregón
 “credibly” and “emphatically denied” retaliating against
 Mr. Keys and that Mr. Bregón was “sincere and consistent
 with his prior efforts to assist” Mr. Keys. Board Op. at 23–
 24. The Board found that while Mr. Bregón “may have
Case: 21-2072    Document: 39      Page: 9    Filed: 03/09/2022




 KEYS   v. HUD                                              9



 ostensibly had such a motive,” his testimony suggested
 that he did not, in fact, “harbor[] any such animus against
 [Mr. Keys].” Id. at 23. Again, we see no adequate basis for
 declining to defer to the Board’s credibility determination,
 which took as an assumption that Mr. Bregón knew of Mr.
 Keys’s disclosure.
     With respect to the third Carr factor, the Board ex-
 plained that “neither party presented evidence directly rel-
 evant” to the agency’s treatment of similarly situated
 individuals. Id. at 24. This factor considers “any evidence
 that the agency takes similar actions against employees
 who are not whistleblowers but who are otherwise simi-
 larly situated.” Miller, 842 F.3d at 1262 (quoting Carr, 185
 F.3d at 1323). Mr. Keys points to certain other reassigned
 employees over whom the agency bargained with the un-
 ion. Keys Br. 31; see id. at 38–40 (Exhibit 3). But he has
 not shown those employees were outside the bargaining
 unit (as he was) or, indeed, that they were non-whistle-
 blowers. We therefore see no basis for disturbing the
 Board’s finding of no sufficient evidence of similarly situ-
 ated employees who did not engage in protected activity.
 See Siler v. EPA, 908 F.3d 1291, 1299 (Fed. Cir. 2018)
 (“[W]here, as here, the Board finds an absence of relevant
 comparator evidence, the third Carr factor cannot favor the
 government.”).
     On this record, we conclude, the Board did not err in
 holding that the agency properly established by clear and
 convincing evidence that it would have taken the same per-
 sonnel action even in the absence of Mr. Keys’s presumedly
 protected disclosure.
                              C
     Mr. Keys challenges the Board’s exclusion of a witness,
 Keys Br. 27, an evidentiary ruling generally subject to re-
 view only for an abuse of discretion. Curtin v. Off. of Pers.
 Mgt., 846 F.2d 1373, 1378–79 (Fed. Cir. 1988). Mr. Keys
 sought to call an assistant general counsel in HUD’s
Case: 21-2072     Document: 39      Page: 10    Filed: 03/09/2022




 10                                                KEYS   v. HUD



 Personnel Law Division to obtain testimony about whether
 Mr. Bregón knew of Mr. Keys’s lying accusation at the rel-
 evant time. Keys Br. 27. The Board described the agency’s
 objection as asserting irrelevance and also that the attor-
 ney’s “participation as a fact witness could create a conflict
 of interest in this appeal, as [the attorney] supervises the
 agency representatives.” S. Appx. 38. The Board sustained
 the agency’s objection, stating simply that the attorney’s
 “testimony would be duplicative of that of Bregón.” S.
 Appx. 38. In challenging that ruling, Mr. Keys contends
 that the supervisor-attorney could uniquely testify to Mr.
 Bregón’s knowledge. Keys Br. 27.
     We need not reach this challenge. Even if the Board
 erred in excluding this testimony, any error is harmless.
 Mr. Keys ties the potential testimony only to the contrib-
 uting-factor element of the IRA appeal. But the Board as-
 sumed that Mr. Keys had proved that element when it
 went on to decide that HUD would have reassigned him
 even had there been no disclosure. Thus, the evidentiary
 ruling has no demonstrated bearing on the basis for the
 Board’s denial of corrective action in the IRA appeal that
 we hold sufficient to support that denial.
                              III
    For the foregoing reasons, we affirm the decision of the
 Board.
      The parties shall bear their own costs.
                         AFFIRMED